United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, BALTIMORE
PERFORMANCE CLUSTER, Baltimore, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-868
Issued: September 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2012 appellant filed a timely appeal from the February 16, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
additional schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a 35 percent permanent impairment of her left arm, for which she received a schedule award.
1
2

5 U.S.C. §§ 8101-8193.

The record contains a June 12, 2012 decision of OWCP finding that appellant was not entitled to additional
schedule award compensation. Appellant filed her appeal with the Board on March 13, 2012. Under the principles
discussed in Douglas E. Billings, 41 ECAB 880 (1990), OWCP’s June 12, 2012 decision, issued while the Board
had jurisdiction over the matter in dispute, is null and void. See Linda Thompson, 51 ECAB 694 (2000).

FACTUAL HISTORY
OWCP accepted that on January 27, 1996 appellant, then a 41-year-old mail handler,
sustained left shoulder impingement, contusions of her left shoulder, elbow, forearm, hip, knee
and ankle and strains of her left shoulder, cervical, thoracic and lumbosacral areas when she was
hit by a mail cart and she fell to the ground. On December 10, 1996 Dr. Louis Halikman, an
attending Board-certified orthopedic surgeon, performed surgery which was authorized by
OWCP, including left shoulder arthroscopic subacromial decompression, glenohumeral
arthroscopy and arthroscopic resection of the anterior labrum. Appellant stopped work for a
period and returned to work in early 1997 on part-time basis as a modified mail handler. She
received OWCP compensation for periods of disability.
In an October 2, 2000 decision, OWCP granted appellant a schedule award for 35 percent
left arm permanent impairment. The award ran for 109.20 weeks from September 10, 2000 to
October 14, 2002.
Appellant filed a claim for increased schedule award compensation and submitted a
March 26, 2003 report in which Dr. Halikman determined that she had 34 percent permanent
impairment of her left arm under the standards of the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001).
In a March 25, 2005 decision, OWCP denied appellant’s claim finding that she did not
show that she had more than a 35 percent permanent impairment of her left arm, for which she
received a schedule award.
In May 2011, OWCP developed appellant’s claim with respect to the extent of her ability
to work. On June 6, 2011 Dr. Larry Becker, a Board-certified orthopedic surgeon serving as an
impartial medical specialist on the issue of disability, provided examination findings including
the results of range of motion testing of appellant’s left shoulder. Dr. Becker stated that there
were some signs of symptom magnification during the course of the evaluation of left shoulder
motion. He noted that he checked the neurologic examination of the arms and found that the
biceps and triceps reflexes were equal in each arm. Dr. Becker indicated that appellant’s
January 27, 1996 work injury resulted in treatment that had not been successful and posited that
her left shoulder condition had progressed into left shoulder glenohumeral arthritis problems. He
concluded that appellant was able to perform the position of mail handler for 20 hours per week
with restrictions relating to overhead work, including limits on reaching, pushing, pulling and
lifting.
In a September 19, 2011 report, Dr. Halikman indicated that appellant reported symptoms
in her right arm, including pain running down the arm and right thumb numbness, which he
believed stemmed from a herniation of her C5 disc.
On September 19, 2011 appellant filed a claim alleging increased permanent impairment
of her left arm. In a November 10, 2011 report, Dr. Halikman determined that she had 35
percent permanent impairment of her left arm under the standards of the sixth edition of the
A.M.A., Guides (6th ed. 2009). He indicated that appellant’s primary problem was osteoarthritis of
her left shoulder which was directly due to her January 27, 1996 work injury. Dr. Halikman stated

2

that, using Table 15-5, appellant was entitled to the maximum impairment of her left arm due to
this condition. He expressed his belief that Table 15-5 did not adequately address the extent of her
impairment. Dr. Halikman indicated that appellant did not have functional range of motion of her
left shoulder, with no more than 90 degrees of forward flexion or elevation. Appellant had
significant left shoulder pain on motion as well as at rest and her x-ray findings were “quite
profound.” Dr. Halikman indicated that Table 15-5 addressed only class 1 impairment and stated,
“[I]n my opinion, [appellant] would qualify as a [c]lass 2 or even a [c]lass 3 impairment. The
extent of her impairment is significant.” He concluded that appellant had a 35 percent permanent
impairment of her left arm and noted, “As noted, I have utilized [the sixth edition of the A.M.A.,
Guides] but in my opinion, these guides do not adequately reflect the extent of her incapacitation.”
On January 30, 2012 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, reviewed the evidence of record, including the November 10,
2011 report of Dr. Halikman. Based on the acromioclavicular joint injury category of Table 15-5
on page 403 of the sixth edition of the A.M.A., Guides, appellant’s left shoulder condition
warranted a default impairment rating of 10 percent with the range of possible impairment ratings
falling between 8 and 12 percent. He further noted that appellant had marked restricted motion of
her left shoulder and it was appropriate, under the instructions of Table 15-5 on page 405, to apply
the assessment method based on range of motion found in section 15.7 (Table 15-34 on page 475).
Dr. Berman concluded that, under this rating method, appellant had 24 percent permanent
impairment of her left arm. He stated:
“Therefore, utilizing page 475, Table 15-34: Shoulder Range of Motion, 90
degrees of flexion equals three percent impairment. Backward elevation zero,
equals two percent impairment. External rotation equals 0, which is 9 percent
impairment, internal rotation equals 0, which is 8 percent impairment, for a total
of 22 percent impairment. Therefore, I am not in agreement with Dr. Halikman’s
conclusion of 35 percent impairment. In addition, a review of page 477, Table
15-35: Range of Motion Modifiers, and Table 15-36: Functional History Grade
Adjustment Range of Motion indicates that the functional history should be one
grade higher which represents 5 percent increase, and the net modifier of two
grades higher would be a 10 percent increase. It is my recommendation because
of the level of this severe disability, it should be increased by 10 percent, or 2
percent based upon the original recommendation of 22 percent for a total of 24
percent.”
On February 16, 2012 OWCP denied appellant an increased schedule award for
additional permanent impairment. It found that the medical evidence did not establish greater
impairment of the left arm than the 35 percent previously awarded.

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.6
With respect to the shoulder, reference is first made to Table 15-5 (Shoulder Regional
Grid) beginning on page 401. A class of diagnosis may be determined from the Shoulder
Regional Grid (including identification of a default grade value).7 Table 15-5 also provides that,
if motion loss is present for a claimant who has undergone certain shoulder surgeries,
impairment may alternatively be assessed using section 15.7 (range of motion impairment).
Such a range of motion impairment stands alone and is not combined with a diagnosis-based
impairment.8 Impairment ratings for limited shoulder motion are derived from Table 15-34 on
page 475.9 Under Table 15-35 on page 477, a grade modifier value is assigned to the impairment
ratings calculated from Table 15-34. Table 15-36 on page 477 provides standards for adjusting
the grade modifier value based on a claimant’s functional history.10
ANALYSIS
OWCP accepted that on January 27, 1996 appellant sustained left shoulder impingement,
contusions of her left shoulder, elbow, forearm, hip, knee and ankle and strains of her left
shoulder, cervical, thoracic and lumbosacral areas. In an October 2, 2000 award of
compensation, it granted appellant a schedule award for 35 percent permanent impairment of her
left arm.
Appellant filed a claim for increased permanent impairment and submitted a
November 10, 2011 medical report from Dr. Halikman, an attending Board-certified orthopedic
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

See A.M.A., Guides (6th ed. 2009) 401-11.

8

Id. at 405, 475-78.

9

Id. at 475, Table 15-34.

10

Id. at 477, Tables 15-35 and 15-36.

4

surgeon. Dr. Halikman indicated that he was requested to use the sixth edition of the A.M.A.,
Guides and discussed his findings on examination, but opined that the A.M.A., Guides did not
adequately reflect the extent of appellant’s incapacitation. Dr. Halikman stated that Table 15-5
addressed only class 1 impairment and noted, “[I]n my opinion, [appellant] would qualify as a
[c]lass 2 or even a [c]lass 3 impairment.” However, he concluded that appellant had 35 percent
permanent impairment of her left arm based on the A.M.A., Guides.
Dr. Berman, a Board-certified orthopedic surgeon serving as an OWCP medical adviser,
reviewed the relevant medical evidence, including the November 10, 2011 report, and properly
concluded that Dr. Halikman incorrectly used the A.M.A., Guides. Dr. Halikman did not explain
how the standards of the A.M.A., Guides, as they currently exist, supported his finding that
appellant had 35 percent left arm impairment. Dr. Berman then used Dr. Halikman’s findings on
examination and correctly concluded that appellant had 24 percent permanent impairment of her
left arm under the sixth edition of the A.M.A., Guides. He discussed how he arrived at this
conclusion listing specific tables and pages in the A.M.A., Guides. Dr. Berman properly
interpreted Table 15-5 to find that it was appropriate to apply the assessment method based on
range of motion found in section 15.7 (Table 15-34 on page 475). After calculating impairment
ratings for various left arm motions, he then applied the appropriate modifiers to adjust the
impairment rating and concluded that appellant had a total impairment of her left arm of 24
percent.11
The Board has held in similar cases that when the attending physician fails to provide an
estimate of impairment conforming to the A.M.A., Guides or does not discuss how he arrives at
the degree of impairment based on physical findings, his opinion is of diminished probative
value in establishing the degree of impairment and OWCP may rely on the opinion of its medical
adviser to apply the A.M.A., Guides to the findings reported by the attending physician.12
Dr. Berman properly applied the standards of the A.M.A., Guides. His opinion is the weight of
medical evidence and supports that appellant does not have a greater left arm impairment than the
35 percent previously awarded. In addition, Dr. Halikman’s report does not support an impairment
rating greater than the previously awarded 35 percent for appellant’s left arm.
On appeal, appellant alleged that OWCP failed to award her compensation for impairment
of her right arm. However, OWCP has not accepted appellant’s claim for a right arm condition
and the medical evidence does not otherwise support the existence of a work-related right arm
impairment.13
For these reasons, appellant did not meet her burden of proof to establish that she has
more than a 35 percent permanent impairment of her left arm.

11

See supra notes 8 through 10.

12

John L. McClanic, 48 ECAB 552 (1997).

13

Appellant alleged that she also was struck by a mail cart at work in 2009, but the record does not contain any
indication that she filed a claim with respect to such an injury.

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a 35 percent permanent impairment of her left arm, for which she received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the February 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

